Harwood, J.
This action was brought to recover the sum of fifteen hundred dollars insurance, upon one of the policies of insurance mentioned in the case of J. L. Randall et al. v. The American Fire Ins. Co. ante, page 340. The pleadings, proofs, and points relied upon by appellants in this case are practically the same as those considered and determined in said case above •mentioned, and the case of Randall et al. v. The Phœnix Ins. Co., just decided by this court.
*368On the authority of those cases and the conclusions therein reached, it is hereby ordered that the judgment and the order of the trial court overruling defendant’s motion for new trial in the above entitled cause be, and the same are hereby affirmed with costs. Judgment affirmed.
Blake, C. J., and De Witt, J., concur;